Citation Nr: 1046800	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-06 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD), depression, anxiety, panic 
attacks and agoraphobia, including as secondary to a service-
connected bilateral knee disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel





INTRODUCTION

The appellant served on active duty from December 1981 to 
February 1985.  The appellant did not serve during a period of 
war.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claims of entitlement 
to service connection for Raynaud's Syndrome of the hands, 
wrists, feet and ankles as well as for depression and PTSD.  The 
October 2007 rating decision also declined to reopen a previously 
denied claim of entitlement to service connection for a low back 
disability.  In February 2008, the appellant submitted a Notice 
of Disagreement with the denial of her claim for PTSD.  A 
Statement of the Case was issued in September 2008 and the 
appellant timely perfected her appeal later in September 2008.  
The Board notes that jurisdiction of this claim was subsequently 
transferred to the St. Petersburg, Florida, RO.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
appellant has been accorded the opportunity to present evidence 
and argument in support of her claim.  In her September 2008 
Substantive Appeal [VA Form 9] she declined the option of 
testifying at a personal hearing.

In June 2009, the Board remanded this issue to the Appeals 
Management Center (AMC) for additional evidentiary development.  
The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Clarification of Issue on Appeal

As noted above, the appellant originally filed a claim of 
entitlement to service connection for PTSD.  As is discussed in 
more detail below, the medical evidence of record indicates that 
the appellant has also been diagnosed with depression, anxiety, 
panic attacks and agoraphobia.  Although not claimed by the 
appellant, the Board is expanding her original claim to include 
all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) [a claimant without medical expertise cannot be expected 
to precisely delineate the diagnosis of her mental illness; she 
filed a claim for the affliction her mental condition, whatever 
it is.]

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that before the 
Board may address a matter that has not been addressed by the RO, 
it must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an opportunity 
to submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant has 
been prejudiced by any denials of those opportunities.  Although 
the RO, which was obviously without the benefit of Clemons, 
denominated the claim as one for PTSD, the Board finds that the 
appellant was not prejudiced thereby.  As will be discussed 
below, the RO obtained all available medical records, which 
included the aforementioned diagnoses.  The RO, in a letter dated 
in April 2007, asked for evidence of "a relationship between your 
current disability and an injury, disease, or event in military 
service."  Accordingly, she is not prejudiced by the Board's 
expansion of the issue at bar.


FINDINGS OF FACT

1.  The appellant has a current diagnosis of PTSD.

2.  The appellant did not engage in combat with the enemy.

3.  There is no credible evidence of the appellant's stressors.

4.  A preponderance of the competent medical evidence of record 
does not indicate that the appellant currently suffers from PTSD 
that is the result of a disease or injury in service, nor is it 
secondary to a service-connected disability.

5.  The preponderance of the evidence is against a finding that 
an acquired psychiatric disorder, to include depression, anxiety, 
panic attacks and agoraphobia, is the result of a disease or 
injury in service, nor is it secondary to a service-connected 
disability.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, depression, 
anxiety, panic attacks and agoraphobia, was not incurred in or 
aggravated by active military service, nor is it due to or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; not every item of 
evidence has the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and her representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 
(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II), the Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Prior to the initial 
adjudication of the appellant's claim, a letter dated in April 
2007 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); 
see also Quartuccio, at 187.  The April 2007 letter also informed 
the appellant of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate her claim, as well as the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that she 
wanted VA to obtain or that she felt were relevant to the claim.  
The Board is aware that the appellant indicated she received 
treatment from a private physician for her psychiatric 
disabilities prior to seeking treatment from VA, but indicated 
that she could not remember the physician's name.  See Private 
Treatment Record, W.J.A., Psy.D., May 2, 2008.  Accordingly, the 
Board finds these records to be unavailable.

The Board also notes that VA sent the appellant the original 
April 2007 notice letter as well as letters dated in August 2009 
and November 2009, requesting she provide additional information 
pertaining to her alleged stressful incidents in service.  To 
date, the appellant has not responded to these requests.  The 
Board notes that the duty to assist is not always a one-way 
street.  If the appellant wants help, she cannot passively wait 
for it in those circumstances where she may or should have 
information that is essential in obtaining the putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  Initially, the Board 
notes that the appellant failed to report to the scheduled VA 
mental disorders examination in April 2007.  The record indicates 
however, that the appellant participated in a VA examination in 
August 2010, the results of which have been included in the 
claims file for review.  The examination involved a review of the 
claims file, a thorough examination of the appellant, and an 
opinion that was supported by sufficient rationale.  Therefore, 
the Board finds that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to obtain 
the requisite medical information necessary to make a decision on 
the appellant's claim.

Additionally, the Board finds there has been substantial 
compliance with its June 2009 remand directives.  The Board notes 
that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The 
record indicates that the AMC scheduled the appellant for a 
medical examination and the appellant attended that examination.  
The AMC later issued a Supplemental Statement of the Case in 
September 2010.  Based on the foregoing, the Board finds that the 
AMC substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the appellant the right to compliance with its remand orders).  
Therefore, in light of the foregoing, the Board will proceed to 
review and decide the claim based on the evidence that is of 
record consistent with 38 C.F.R. § 3.655 (2010).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Importantly, the Board notes that the appellant is 
represented in this appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The appellant has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, the 
Board finds that the appellant has had a meaningful opportunity 
to participate in the adjudication of her claim such that the 
essential fairness of the adjudication is not affected.




II.  The Merits of the Claim

The appellant alleges that her current psychiatric disorder is 
the result of her time in active duty service.  Specifically, the 
appellant claims that (1) during basic training, she was exposed 
to hazardous gases on a repeated basis.  (2) Thereafter, between 
1982 and 1983, while she was stationed at Fort Carson, she 
witnessed a soldier collapse from a seizure and was later told he 
had died.  (3) She also stated that when she was stationed in 
Germany in 1984, her base came under attack [to include a car 
bomb] and that she was exposed to constant sniper fire from the 
Germans or Turks, causing her a great deal of fear and distress.  

In the alternative, the appellant argues that her current 
psychiatric disorder is the result of her service-connected 
bilateral knee disorder.

Governing Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Previously, service connection for PTSD required medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2010).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f) (2010).

Recently, VA amended its rules for adjudicating disability 
compensation claims for PTSD (contained at 38 CFR § 3.304(f)) to 
relax the evidentiary standard for establishing the required in-
service stressor in certain cases.  This revision adds to the 
types of claims the VA will accept through credible lay testimony 
alone, as being sufficient to establish occurrence of an in-
service stressor without undertaking other development to verify 
the Veteran's account.  

The primary result of the amendment of 38 CFR § 3.304(f) is the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that:  (1) A VA psychiatrist or 
psychologist, or contract equivalent, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD; (2) 
the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor.

The new § 3.304(f)(3) defines "fear of hostile military or 
terrorist activity" to mean that a Veteran experienced, 
witnessed, or was confronted with an event or circumstances that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others and the 
Veteran's response to the event or circumstances involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  The event or circumstances include (but 
are not limited to) the following:  actual or potential 
improvised explosive device (IED); vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; small arms 
fire, including suspected sniper fire; or attack upon friendly 
aircraft.
Service connection may also be established on a secondary basis 
for disability, which is proximately due to, or the result of, a 
service connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2010).  The Court has construed this provision as entailing "any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service connected condition."  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected disease 
or injury and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2) (2010).  In this regard, the 
Court has emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr, supra; Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 38 
C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Direct Service Connection

Initially, the Board notes that the appellant has been diagnosed 
with PTSD, depression, anxiety, panic attacks and agoraphobia.  
Accordingly, the first element necessary under Hickson has been 
met.  See Hickson, supra.

Review of the appellant's service treatment records, however, is 
completely negative for any complaints of or treatment for PTSD 
or any other psychiatric disorder.  Upon entry into active duty 
service, the appellant's clinical psychiatric evaluation was 
noted to be within normal limits.  Further, the appellant herself 
indicated that she was in good health and did not suffer from 
trouble sleeping, depression, excessive worry or nervous trouble.  
See Standard Forms (SF) 88 & 93, Service Entrance Examination 
Reports, November 16, 1981.  Upon discharge from active duty 
service, again the appellant's clinical psychiatric evaluation 
was noted to be within normal limits.  The appellant indicated 
that she was in good health [it was noted she was pregnant at the 
time of discharge], and she specifically denied suffering from 
trouble sleeping, depression, excessive worry or nervous trouble.  
See SF 88 & 93, Service Separation Examination Reports, February 
1, 1985.  Thus, the appellant has failed to establish Hickson 
element (2), evidence of a disease or injury in service.  See 
Hickson, supra.

Turning to crucial Hickson element (3), nexus, the appellant 
relies upon the private medical opinion provided by W.J.A., 
Psy.D., dated in May 2008.  At the time of this psychiatric 
evaluation, it was noted that the appellant described symptoms 
consistent with PTSD and depression.  W.J.A., Psy.D., noted that 
the appellant provided her Department of Defense Form 214, her 
resume, and a list of medications she was taking for review.  The 
examiner stated that the appellant provided the majority of the 
information during the evaluation.  In discussing her family 
history, the appellant noted that her father shot and killed her 
mother, who had a suspected history of mental illness, although 
no formal diagnosis was provided.  The appellant also reported a 
history of sexual abuse when she was eight years old.  The 
appellant indicated that she was "socially distant" during her 
childhood and again after she was discharged from service.  See 
Private Treatment Record, W.J.A., Psy.D., May 2, 2008.

The appellant indicated that she began consuming alcohol and 
drugs prior to her entry into service.  After her discharge, she 
continued to use drugs and alcohol for many years.  She indicated 
that she had attempted suicide on six separate occasions between 
1999 and 2006.  The appellant informed the examiner of the 
alleged stressors noted above.  At the time of the evaluation, 
the appellant complained of recurrent nightmares, intrusive 
thoughts and flashbacks.  The examiner noted "a pattern of 
markedly diminished interest and participation in significant 
activities relative to her behavior prior to military service..."  
The appellant stated that her phobic responses began during 
service [to include panic attacks], while her depressive symptoms 
began in approximately 2006.  The appellant was diagnosed with 
PTSD, panic disorder with agoraphobia and depressive disorder, 
not otherwise specified.  She was also assigned a Global 
Assessment of Functioning score of 49.  Id.

Initially, the Board notes that the May 2008 statement from 
W.J.A., Psy.D., does not appear to provide a medical nexus 
between the appellant's time in active duty service and her 
current psychiatric symptomatology.  Rather, the private examiner 
seems to equate the appellant's current problems with her 
significant pre-service trauma.  Regardless, however, in Black v. 
Brown, 5 Vet. App. 177, 180 (1993), the Court stated that the 
Board may discount medical opinions that amount to general 
conclusions based on history furnished by the Veteran and that 
are unsupported by the clinical evidence.  In this case, the May 
2008 medical report explicitly states that the majority of the 
report was based on history provided by the appellant.  Overall, 
the Board does not consider this medical report to support the 
appellant's claim.


The only remaining evidence in support of the appellant's claim 
consists of her own lay statements.  As noted above, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  See 
Layno, supra.  The Board certainly finds the appellant competent 
to report her psychiatric symptomatology, however, it is clear 
from review of the medial evidence that the appellant has 
suffered from significant psychiatric hardship during her 
lifetime, in particular prior to her enlistment into active duty 
service.  Accordingly, the appellant's personal opinion as to the 
origin of her current psychiatric symptomatology is not 
considered to be probative.  Further, the appellant has not 
demonstrated that she has the medical expertise to make such a 
conclusion.  See Espiritu, supra.

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  See 
Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is also 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  See Evans v. West, 12 
Vet. App. 22, 31 (1998).  The Board may favor the opinion of one 
competent medical expert over that of another, provided the 
reasons there for are stated.  See Winsett v. West, 11 Vet. App. 
420, 424-25 (1998).  Further, while the Board is not free to 
ignore the opinion of a treating physician - neither is it 
required to accord it substantial weight.  See generally 
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Courts have 
repeatedly declined to adopt a "treating physician rule," which 
would give preference, i.e., additional evidentiary weight, to 
this type of evidence.  See White v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001).

In this case, the Board affords more probative weight to the 
August 2010 VA mental disorders examination report.  The 
appellant reported that she had received prior medical treatment 
for panic attacks and adjustment disorder with mixed mood.  She 
further noted that the VA Medical Center in Jacksonville, 
Florida, diagnosed her with probable PTSD due to childhood sexual 
abuse with panic attacks, agoraphobia and dysthymia.  The 
appellant reported that she experienced three specific stressors 
during her time in active duty service.  First, she stated that 
she witnessed another soldier die from a seizure in the Mohave 
Desert in 1982.  Second, she reported that she was exposed to 
toxins, "PVCs", at Fort McClellan and finally, she stated that 
while service in Furth, Germany, she was exposed to sniper fire 
from "the Turks", but she did not witness any casualties.

After a thorough mental status examination, the VA examiner 
concluded that the appellant did not meet the DSM-IV criteria for 
a diagnosis of PTSD.  Rather, the appellant was diagnosed with 
depressive disorder, not otherwise specified, and polysubstance 
abuse in reported sustained full remission.  The appellant's poor 
sleep and difficulty concentrating were considered due to the 
depressive disorder and it was unclear if there were residual 
symptoms from the polysubstance dependence in sustained full 
remission.  Ultimately, the VA examiner concluded that the 
appellant's depressive disorder was less likely than not 
proximately due to, caused, or aggravated by any of the traumatic 
events recounted in service.  The appellant herself attributed 
her current depression to "everything in general and noting 
specific."  This opinion was based on a thorough review of the 
appellant's claims file.  See VA Mental Disorders Examination 
Report, August 10, 2010.

The Board finds this opinion to be most probative as there is no 
corroborating evidence that the alleged stressors took place 
during the appellant's time in active duty service.  While the 
Board is aware that VA amended its rules for adjudicating 
disability compensation claims for PTSD (contained at 38 CFR § 
3.304(f)) to relax the evidentiary standard for establishing the 
required in-service stressor in certain cases, the appellant has 
failed to provide any supporting evidence to assist in 
establishing her claim.  VA issued the appellant multiple letters 
requesting that she be more specific with her stressor statement, 
such that additional research could be accomplished.  The 
appellant failed to respond to these requests.  The Board notes 
that the duty to assist is not always a one-way street.  As 
previously noted, if the appellant wants help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining the 
putative evidence.  See Wood, supra.


Without this additional information, the Board is unable to 
verify the credibility of the appellant's statements regarding 
her alleged stressors.  This, in addition to the lack of a 
credible PTSD diagnosis, caused the appellant's claim for PTSD to 
fail.  Further, the medical evidence does not support a finding 
that any other psychiatric disorder is the result of active duty 
service.  In this regard, the Board finds that the appellant's 
claim fails with regard to Hickson element (3).  See Hickson, 
supra.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection on a direct 
basis, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does not 
exist regarding the appellant's claim that her current 
psychiatric disabilities are related to service.  There is not an 
approximate balance of evidence.  

Secondary Service Connection

The appellant has also argued that if her claim cannot be 
satisfied on a direct basis, that she is also entitled to service 
connection for an acquired psychiatric disorder, to include PTSD, 
as a result of her service-connected bilateral knee disorder.

As stated above, in order to establish service connection for a 
claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The appellant has been diagnosed with PTSD, depression, anxiety, 
panic attacks and agoraphobia.  She is also currently service-
connected for patellofemoral pain syndrome of the bilateral 
knees, each considered 10 percent disabling.  Thus, the appellant 
has met elements (1) and (2) set forth under Wallin.  See Wallin, 
supra.



Turning to Wallin element (3), medical evidence of a nexus 
between the service-connected bilateral knee disability and the 
appellant's acquired psychiatric disorder, the Board notes that 
the appellant's claims file is completely devoid of positive 
evidence.  The May 2008 private psychiatric evaluation did not 
offer an opinion as to whether the appellant's current 
psychiatric disorders are the result of her service-connected 
bilateral knee disabilities.  See Private Treatment Record, 
W.J.A., Psy.D., May 2, 2008.

The only evidence in support of this claim consists of the 
appellant's lay statements.  Again, as indicated above, the Board 
finds the appellant competent to report her psychiatric 
symptomatology, however, the appellant's personal opinion as to 
the origin of her current psychiatric symptomatology is not 
considered to be probative.  The appellant has not demonstrated 
that she has the medical expertise to make such a conclusion.  
See Espiritu, supra.

After a thorough review of the appellant's claims file, the 
August 2010 VA examiner opined that it was not likely that the 
appellant's current psychiatric disorder was related to her 
service-connected bilateral knee disability.  The appellant 
herself attributed her current depression to "everything in 
general and noting specific."  .  See VA Mental Disorders 
Examination Report, August 10, 2010.  Thus, the Board finds that 
the appellant's claim fails on the basis of Wallin element (3).

The Board concludes that the preponderance of the evidence is 
against the claim for service connection on a secondary basis, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the reasons 
and bases discussed above, a reasonable doubt does not exist 
regarding the appellant's claim that her current psychiatric 
disabilities are secondary to her service-connected bilateral 
knee disabilities.  There is not an approximate balance of 
evidence.  




ORDER

Entitlement to an acquired psychiatric disorder, to include PTSD, 
depression, anxiety, panic attacks and agoraphobia, including as 
secondary to a service-connected bilateral knee disorder, is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


